 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Michael! A. Johnson

 

Plaintiff(s),
-against- 19cv8745(GBD)
PRO SE PRETRIAL
New York State Governor Office; New York City Hall, et al CONFERENCE
Defendant(s).

X

 

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate One T. Wang for the purposes of Case Management and Scheduling pursuant to
Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. If you are unaware of the identity of counsel for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Ona T. Wang and submitted to the Pro Se Intake Unit, located in the Thurgood Marshall
United States Courthouse, 40 Foley Square, New York, New York 10007 telephone (212) 805-
0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: January 27, 2021
New York, New York

SOORDERED:
Gisiys 8 Doi

ge Daniels
ed States District Judge

 
